In a support proceeding by a wife, the husband appeals from an order of the Family Court, Orange County, entered July 27, 1965 after hearings, which directed him to pay $175 a week for the support of his wife and two children and a $2,000 counsel fee, and provided for visitation rights with respect to the children. Order modified on the facts by reducing as of August 2, 1965, the support award to $125 a week and the counsel fee to $1,000 and by allowing the husband to have temporary custody of the son only during the course of the first three weekends in each month, from 1:00 p.m. on Saturday until 6 :00 p.m. on Sunday. As so modified, the order is affirmed, without costs. Findings of fact inconsistent herewith are reversed and new findings are made as indicated herein. In our opinion, under all the circumstances: (a) express provisions for visitation of the two-year-old daughter should await further application, if necessary, to be made after a reasonable lapse of time; (b) the visitation rights with respect to the son were unduly limited to alternate weekends; and (e) the allowances for support and counsel fee were excessive to the extent indicated. Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.